Title: To James Madison from James Monroe, 12 May 1816
From: Monroe, James
To: Madison, James


        
          May 12. 1816.
        
        As my letters to Mr Pinkney & Mr Gallatin are essentially concluded, and little is to add to that to Mr Russell I have thought that a trip to Loudoun to return on tuesday, will be no embarrassment to public concerns, and some advantage to my self.
        You will, I understood, from Mr Todd, yesterday, not leave town till the last of the week. Mr Dallas leaves it on wednesday.
        I saw him last night. He is perfectly well disposed, and has not, I presume, any mistaken view respecting his late Clerk. I am to see him again before he goes to Phila.
        
          J.M
        
      